
	
		II
		112th CONGRESS
		1st Session
		S. 935
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to carry out
		  a program of outreach for veterans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Outreach Enhancement Act
			 of 2011.
		2.Program of outreach to
			 veterans
			(a)Program
			 requiredThe Secretary of Veterans Affairs shall establish a
			 program of outreach to veterans for the purpose described in subsection
			 (b).
			(b)PurposeThe
			 purpose described in this subsection is to increase the following:
				(1)The access and
			 use by veterans of Federal, State, and local programs providing compensation
			 and other benefits for service in the Armed Forces.
				(2)Awareness of such
			 programs by veterans and their eligibility for such programs.
				(c)DurationThe
			 program required by subsection (a) shall be carried out during the five-year
			 period beginning on the date of the enactment of this Act.
			(d)Agreements To
			 carry out projects and activities
				(1)Agreements with
			 Federal and State agenciesIn carrying out the program required
			 by subsection (a), the Secretary of Veterans Affairs may enter into agreements
			 with other Federal and State agencies to carry out projects under the
			 jurisdiction of such agencies to further the purpose described in subsection
			 (b).
				(2)Agreements with
			 applicable authorities and commissionsIn carrying out the
			 program required by subsection (a), the Secretary may enter into agreements
			 with applicable authorities and commissions to provide technical assistance,
			 award grants, enter into contracts, or otherwise provide amounts to persons or
			 entities for projects and activities that—
					(A)increase outreach
			 to, awareness by, and use by veterans of programs described in subsection
			 (b)(1);
					(B)provide
			 incentives for State and local governments and veterans service organizations
			 to assist veterans in utilizing facilities and resources available to veterans
			 through the Department of Veterans Affairs;
					(C)provide
			 incentives for State and local governments and veterans service organizations
			 to assist veterans in utilizing resources available through government and
			 veterans service organizations for veterans;
					(D)educate
			 communities and State and local governments about the employment rights of
			 veterans, including the employment and reemployment of members of the uniformed
			 services under chapter 43 of title 38, United States Code;
					(E)provide technical
			 assistance to businesses owned by veterans; and
					(F)encourage and
			 assist nonprofit organizations, businesses, and institutions of higher
			 education to carry out programs of assistance designed for veterans.
					(3)Applicable
			 authorities and commissionsFor purposes of the program required
			 by subsection (a), the applicable authorities and commissions are the
			 following:
					(A)The Appalachian
			 Regional Commission, established under section 14301(a) of title 40, United
			 States Code.
					(B)The Delta
			 Regional Authority, established under section 382B(a) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 2009aa–1(a)).
					(C)The Denali
			 Commission, established under section 303 of the Denali Commission Act of 1998
			 (42 U.S.C. 3121 note).
					(D)The Northern
			 Great Plains Regional Authority, established under section 383B(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2009bb–1(a)).
					(E)The Southeast
			 Crescent Regional Commission, the Southwest Border Regional Commission, and the
			 Northern Border Regional Commission established under section 15301(a) of title
			 40, United States Code.
					(F)Entities
			 described in subparagraph (G) that serve Native Americans, Alaska Natives, or
			 native Hawaiians (as such terms are defined in section 3765 of title 38, United
			 States Code).
					(G)Commissions and
			 development boards that are—
						(i)not
			 chartered by the Federal Government;
						(ii)selected by the
			 Secretary for purposes of the program; and
						(iii)located in
			 areas that present extraordinary challenges to veterans, as determined by the
			 Secretary, including the following:
							(I)Areas in severe
			 economic distress.
							(II)Areas with
			 underdeveloped infrastructure.
							(III)Areas with
			 unusual geographic characteristics, such as separation from the
			 mainland.
							(e)Information,
			 advice, and technical assistanceIn carrying out the program
			 required by subsection (a), the Secretary of Veterans Affairs may provide, or
			 contract with public or private organizations to provide, information, advice,
			 and technical assistance to nonprofit organizations that provide services to
			 communities in order to increase the number of veterans receiving such
			 services.
			(f)Coordination
			 with previously authorized pilot program on use of community-Based
			 organizations and local and State government entities for
			 outreachThe Secretary may carry out the program required by
			 subsection (a) in coordination with the pilot program required by section
			 506(a) of the Caregivers and Veterans Omnibus Health Services Act of 2010
			 (Public Law 111–163; 124 Stat. 1160; 38 U.S.C. 523 note).
			(g)Report on
			 outreach activities of Department of Veterans Affairs
				(1)In
			 generalNot later than four years after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a comprehensive report on
			 the activities of the Department of Veterans Affairs regarding outreach to
			 veterans.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description of
			 all of the activities of the Department regarding outreach to veterans carried
			 out since the date of the enactment of this Act, including the activities of
			 the Department carried out under the program required by subsection (a).
					(B)An assessment of
			 the effectiveness of the activities described in subparagraph (A).
					(h)Veterans
			 service organization definedIn this section, the term
			 veterans service organization means any organization recognized by
			 the Secretary of Veterans Affairs for the representation of veterans under
			 section 5902 of title 38, United States Code.
			(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out the program required by subsection (a)—
				(1)$7,000,000 for
			 fiscal year 2011; and
				(2)$35,000,000 for
			 the period of fiscal years 2012 through 2016.
				
